BARNARD, P. J.
The respondent has moved to dismiss this appeal upon the ground that no brief was filed by the appellants within the time provided for in the rules governing this court and that there was an unreasonable delay in this respect.  After notice of the motion was filed but prior to the time set for making the motion, an opening brief was filed on behalf of the appellants. Similar circumstances have been held sufficient to justify the denial of such a motion. (Toth v. Metropolitan Life Ins. Co., 113 Cal. App. 55 [297 Pac. 564] ; Graybiel v. Consolidated Assns., Ltd., 14 Cal. App. (2d) 547 [58 Pac. (2d) 665]; Hall v. Wolford, 22 Cal. App. (2d) 537 [71 Pac. (2d) 596].) While the delay here was longer than that in the cases cited we are inclined to apply the same rule in view of certain circumstances which here appear.
The motion to dismiss is denied.
Marks, J., concurred.